DETAILED ACTION
This action is in response to the initial claims filed 2/5/2020.  Claims 1-20 are pending.  Independent claims 1, 13 and 20, and corresponding dependent claims are directed towards a method and systems for one-time password (OTP) secure mapping.  Claims 1-6, 8-16 and 18 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because:  Fig. 1 item 30 is not described in the specification; Fig. 2 item 220 is not described in the specification; Fig. 7 item 710 is not described in the specification; Fig. 8 item 12 should be labeled 16 per Fig. 1 and item 10 should be labeled “12” per Fig. 1; and Fig. 8 item 816 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Specification
The disclosure is objected to because of the following informalities: [0021] l. 7 it is believed that “operate in system, such as” should be “operating system, such as” as the examples given after are operating system types; [0021] the acronym ARM is not expanded; [0022] the acronym MCP is not expanded; [0024] the acronym NFS is not expanded; [0031] the acronyms IP, PCI and ATA are not expanded; [0033] both instances of “client computing system 210” should be “client computing system [[210]]220”; [0038] the acronym I/O is not expanded; [0040] the acronyms LCD, LED and VGA are not expanded; [0041] the acronym PS/2 is not expanded; [0045] the acronyms CD and DVD are not expanded; [0057] ll. 2-3 “All a variety” is grammatically incorrect; [0063] l. 3 “may detect and that” is grammatically incorrect; [0075]-[0078] and 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 17 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 l. 1 recites the limitation “wherein creating the process occurs upon completion of credential validation.” which lacks proper antecedent basis as there is no prior recitation of creating a process.  For purposes of applying prior art the limitation has been construed as “wherein creating  one-time password occurs upon completion of credential validation.”
Claim 17 ll. 1-2 recite the limitation “and the index” which lacks proper antecedent basis as there is no prior recitation of an “index”.  For purposes of applying prior art the limitation has been construed as “and the identifier
Claims 19 incorporate the deficiencies of claim 17, through dependency, and is therefore also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 20, the claimed invention is drawn to a “system” comprising a “host computing environment”, a “hosted computing environment”, a “containerized execution environment”, an “automatic mapping script executable” and a “support library”.  The a “hosted computing environment”, “containerized execution environment”, “automatic mapping script executable” and “support library” are recognized as software/code.  The “host computing environment” can be also broadly be interpreted as type of software (software module, virtualized hardware, data, programming code, etc.) as there is no claim to any form of structure.  Thus, it is not clear whether any of the claimed elements of the “system” are tangibly-embodied structural features, or software, per se.  As such the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C § 101 (process, machine, manufacture or composition of matter). 
Allowable Subject Matter
Claims 1-6, 8-16 and 18 allowed.
Claims 7, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Regarding claim 1 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method of mapping a shareable resource of a first environment for access by a second environment comprising:  setting up the 
Regarding claim 13 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a system having a host environment hosting another “hosted” environment the host environment also having an external execution interface, executing host instructions to instantiate a container environment, mapping a shareable resource of the hosted environment for access by the container environment by providing to the container environment, a generated one-time password and unique identifier associated with the hosted environment, which is then used by the container environment to setup mapping of a shareable resource of the hosted environment to the container environment, in the specific manner and combination as recited in claim 13.
Regarding claim 20, the prior art of record fails to disclose or fairly suggest, in combination, a system having a host environment hosting another “hosted” environment, a container environment external from the hosted environment having a different instruction set than the hosted environment and an automatic mapping script, and a support library accessible by the hosted environment; the support library configured to cooperate with a sharing protocol of the hosted environment to provide access to a shareable resource of the hosted environment by the container environment, upon execution of the automatic mapping script, by providing to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bravery et al. (US 9,104,514 B2) is related to tenant-isolation in a cloud.
Kumble et al. (US 2021/0049029 A1) is related to virtual machine deployment.
Anand et al. (US 2014/0173597 A1) is related to hybrid virtual machine configuration management.
Lan et al. (US 2019/0199687 A1) is related to port mapping for containers.
Roy et al. (US 2018/0285166 A1) is related to shared resources of a host machine.
Rao (US 2019/0095254 A1) is related to mapping to a container.
Kalinichenko et al. (US 2019/0251278 A1) is related to deployment of custom containers.
Chandrasekhar et al. (US 2016/0048411 A1) is related to migration of virtual machines.
Hsiung et al. (US 2020/0296089 A1) is related to validating containers on a microservice framework.
Dearment et al. (US 10,079,832 B1) is related to container creation and sharing of resources.
Du Lac (US 10,447,682 B1) is related to OTPs and virtual machines.
Heuts et al. (US 11,044,257 B1) is related to a single use token access to a resource by a container, including mapping of credentials for accessing protected resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Eric W Shepperd/Primary Examiner, Art Unit 2492